DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Timeline
Non-Final Rejection mailed April 1, 2021.
Amendment filed June 29, 2021.
Applicant-Initiated Interview held July 22, 2021 (Interview Summary prepared July 31, 2021).
Supplemental Amendment filed July 25, 2021.
IDS disclosing Iyengar et al. (USPN 8,771,835) filed July 25, 2021. 

Examiner’s notes
Examiner notes that Applicant’s definition of “compostable” is provided in paragraph [39] of Applicant’s specification (page 7 of Applicant’s specification).

Examiner notes that paragraph [42] of Applicant’s specification (page 8) states, in full:

“Biodegradable and compostable have become interchangeable terms by the public. These terms may also be interchanged in this disclosure.”



WITHDRAWN OBJECTION
The objection to claim 1 has been withdrawn due to the combination of Applicant’s amendments in claim 1 in the Amendment filed June 29, 2021 and the Supplemental Amendment filed July 25, 2021.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(b) rejection of claims 6 and 20 made of record in the Office Action mailed April 1, 2021 has been withdrawn due to Applicant’s amendments in claims 6 and 20 in the Amendment filed June 29, 2021.
The 35 U.S.C. 103 rejections of the claims made of record in the Office Action mailed 
April 1, 2021 have been withdrawn in favor of Iyengar et al. (USPN 8,771,835), which was cited in the IDS filed July 25, 2021.

NEW OBJECTION
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Iyengar et al. (USPN 8,771,835) does not teach or suggest that the 

NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the compostable flexible packaging" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Note that “claim 12” in "the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar et al. (USPN 8,771,835).
In regard to claims 1 and 6, Iyengar et al. teach a multilayered compostable flexible material comprising a sealant layer, a barrier layer and an adhesive layer between the sealant layer and the barrier layer. See, for example, the embodiment of Iyengar et al. shown in Fig. 3: PLA heat seal layer 20 corresponds to the claimed seal layer, metallized cellophane film 17 corresponds to the claimed barrier layer and extruded tie layer 28 corresponds to the claimed adhesive layer (col. 5, lines 15-31: note that the metallized films of Iyengar et al. are disclosed as 
	In regard to the claimed water vapor transmission of the multilayered compostable flexible material of Fig. 3 of Iyengar et al., while Iyengar et al. does not explicitly teach that the multilayered compostable flexible material of Fig. 3 has a water vapor transmission of less than 3.0 gms/100 sq. in./day, at 90% humidity at 23℃, Iyengar et al. teach that the purpose of laminating a metalized film (where the metallized film is the barrier layer 16 or 17) to the substrate is to further enhance the water vapor barrier properties of the packaging material to less than about 0.3 gms/100 inch.sup.2/day at tropical conditions and still maintain the whole package as substantially biodegradable, compostable and/or renewable (col. 4, lines 23-30), and this teaching is made in the context of the discussion of the metallized barrier layer being metallized cellophane or metallized PLA, where the metallized cellophane is compostable (col. 4, lines 13-31). Therefore, one of ordinary skill in the art would have recognized that the metallized cellophane of barrier layer 17 of Fig. 3 of Iyengar et al., and therefore, the multilayer material as a whole, has a water vapor transmissibility of less than 3.0 gms/100 sq. in./day, at 90% humidity at 23℃, based on the teachings of Iyengar et al., for example, at col. 4, lines 13-31. One of ordinary skill in the art would have recognized that a humidity of 90% and a temperature of at 23℃ qualify as “tropical conditions”.


In further regard to claim 6, cellophane (in reference to the cellophane of cellophane barrier film 17 of Fig. 3) is regenerated cellulose.

In regard to claim 2, as discussed above, the metallized cellophane of barrier layer 17 of Fig. 3 of Iyengar et al. is metallized, and therefore includes a metallized portion.



In regard to claim 4, paper is disclosed as a suitable material for layer 12 of Fig. 3 of Iyengar et al. (from among paper or paperboard, col. 5, lines 17-19).
 
In regard to claim 5, the print side nano pigment coating 14 of Fig. 3 is a compostable ink (col. 5, lines 15-20 and col. 3, lines 62-67).

In regard to claim 7, the PLA resin of the extruded PLA tie layer is hot melt adhesive (and, as discussed above, it is compostable).

In regard to claims 11 and 19, Iyengar et al. teach a multilayered compostable flexible material comprising a sealant layer, a barrier layer and an adhesive layer between the sealant 
	In regard to the claimed water vapor transmission of the multilayered compostable flexible material of Fig. 3 of Iyengar et al., while Iyengar et al. does not explicitly teach that the multilayered compostable flexible material of Fig. 3 has a water vapor transmission of less than 25 gms/100 sq. in./day, at 90% humidity at 38℃, Iyengar et al. teach that the purpose of laminating a metalized film (where the metallized film is the barrier layer 16 or 17) to the substrate is to further enhance the water vapor barrier properties of the packaging material to less than about 0.3 gms/100 inch.sup.2/day at tropical conditions and still maintain the whole package as substantially biodegradable, compostable and/or renewable (col. 4, lines 23-30), and this teaching is made in the context of the discussion of the metallized barrier layer being metallized cellophane or metallized PLA, where the metallized cellophane is compostable (col. 4, lines 13-31). Therefore, one of ordinary skill in the art would have recognized that the metallized cellophane of barrier layer 17 of Fig. 3 of Iyengar et al., and therefore, the multilayer material as a whole, has a water vapor transmissibility of less than 25 gms/100 sq. in./day, at 
	In further regard to the claimed water vapor transmissibility, and in regard to the claimed oxygen transmissibility, since Iyengar et al. characterize the multilayered materials of Iyengar et al. as “high-barrier packaging material”, and since Iyengar et al. define “high-barrier packaging material” as “providing very low transmission rates for water vapor and oxygen gas at both standard and tropical conditions”, one of ordinary skill in the art would have recognized that the metallized cellophane of barrier layer 17 of Fig. 3 of Iyengar et al., and therefore, the multilayer material as a whole, has an oxygen transmissibility of less than 40 cc/100 sq. in./day, at 0% humidity at 23℃. Additionally, since Iyengar et al. teach a multilayer material having structural and compositional characteristics that correspond to the claimed structural and compositional limitations of both claim 11 and dependent claims, one of ordinary skill in the art would have reasonably expected that the metallized cellophane of barrier layer 17 of Fig. 3 of Iyengar et al., and therefore, the multilayer material as a whole, to have water vapor and oxygen barrier characteristics that fall within those claimed in claim 11. Further note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In further regard to claim 19, cellophane (in reference to the cellophane of cellophane barrier film 17 of Fig. 3) is regenerated cellulose.


In regard to claim 16, Iyengar et al. teach the compostable flexible material as discussed above in regard to claim 11. There is no teaching in Iyengar et al. that would make one of ordinary of skill in the art not reasonably expect that the compostable flexible material cannot be heated by a microwave to warm or cook foodstuff contained in packaging made from the compostable flexible material. Metallized films have metal particles embedded in the plastic of the film, which would not preclude the packaging from being heated by a microwave to warm or cook foodstuff in the packaging of Iyengar et al. Further note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 17, the PLA resin of the extruded PLA tie layer is hot melt adhesive (and, as discussed above, it is compostable).

In regard to claim 18, as discussed above, the metallized cellophane of barrier layer 17 of Fig. 3 of Iyengar et al. is metallized, and therefore includes a metallized portion.

Claims 8-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar et al. (USPN 8,771,835) in view of Wilson et al. (USPN 5,113,555).

While Iyengar et al. do not explicitly teach the particular structure claimed in claim 8 for the packaging such as bags, Wilson et al. teach a bag having two panels (a front and back panel) and having the pressure closure system of the two closure portions as recited in claim 8 (see, for example, Fig. 1 and 2 and col. 3, lines 24-35 [closure members 40 and 42, the closure members 40 and 42 are pressed by human fingers to close the bag]). Wilson et al. additionally teach that compostable materials may be used for the closure members 40 and 42 (col. 5, line 65-col. 6, line 8). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the bag of Iyengar et al. into the particular form disclosed in Wilson et al. including the front and back panels, and to have included the closure members 40 and 42 since such a pressure closure system was a well known closure system for bags having front and back panels at the time of the filing of the application to those of ordinary skill in the art as taught by Wilson et al., and to have used a biodegradable material as the material of the closure members 40 and 42 to maintain the biodegradability (and compostability) of the bag, since the use of a biodegradable material for material of the closure members 40 and 42 was well known for bags having front and back panels at the time of the filing of the application to those of ordinary skill in the art as taught by Wilson et al.
In regard to the recitation of the front and back material being sourced from the same compostable flexible material, there would be nothing nonobvious to one of ordinary skill in the art at the time of the filing of the application of using the same laminate for both the front and back panels: in fact, this would be the most sensible, efficient and obvious thing to do, and one 

In regard to claim 9, Iyengar et al. and Wilson et al. teach the compostable flexible material as discussed above in regard to claims 8 and 1. Paper is disclosed as a suitable material for layer 12 of Fig. 3 of Iyengar et al. (from among paper or paperboard, col. 5, lines 17-19). Layer 18 is an adhesive layer (col. 5, line 22). The print side nano pigment coating 14 of Fig. 3 is a compostable ink (col. 5, lines 15-20 and col. 3, lines 62-67).

In regard to claim 10, the PLA resin of the extruded PLA tie layer is hot melt adhesive (and, as discussed above, it is compostable).

In regard to claim 12, Iyengar et al. teach the compostable flexible material as discussed above in regard to claim 11, and Iyengar et al. teach that the compostable flexible material is for packaging (see, for example, title, col. 1, line 28).
While Iyengar et al. do not explicitly teach the particular structure claimed in claim 12 for the packaging such as bags, Wilson et al. teach a bag having two panels (a front and back panel) and having the pressure closure system of the two closure portions as recited in claim 8 (see, for example, Fig. 1 and 2 and col. 3, lines 24-35 [closure members 40 and 42, the closure members 40 and 42 are pressed by human fingers to close the bag]). Wilson et al. additionally teach that compostable materials may be used for the closure members 40 and 42 (col. 5, line 65-col. 6, line 8). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the bag of Iyengar et al. into the particular form disclosed 
In regard to the recitation of the front and back material being sourced from the same compostable flexible material, there would be nothing nonobvious to one of ordinary skill in the art at the time of the filing of the application of using the same laminate for both the front and back panels: in fact, this would be the most sensible, efficient and obvious thing to do, and one of ordinary skill in the art at the time of the filing of the application would have recognized it as such.

In regard to claim 13, the PLA resin of the extruded PLA tie layer is hot melt adhesive (and, as discussed above, it is compostable).

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on July 25, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1782